ORDER
PER CURIAM.
Gary DuPont (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because the plea court accepted his plea to unenhanced first-degree statutory sodomy and then allowed him to be sentenced pursuant to the enhanced provisions of first-degree statutory sodomy.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b). ■